IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


J.J.                                       : No. 844 MAL 2015
                                           :
             v.                            :
                                           : Petition for Allowance of Appeal from
M.C. AND D.T.,                             : the Order of the Superior Court
                                           :
                   Intervenor              :
                                           :
                                           :
PETITION OF: M.C.                          :



J.J.                                       : No. 845 MAL 2015
                                           :
             v.                            :
                                           : Petition for Allowance of Appeal from
M.C. AND D.T.,                             : the Order of the Superior Court
                                           :
                   Intervenor              :
                                           :
                                           :
PETITION OF: D.T.,                         :
                                           :
                   Intervenor              :


                                      ORDER



PER CURIAM

       AND NOW, this 20th day of January, 2016, the Petition for Allowance of Appeal

is DENIED.

       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.